—Order entered April 3, 1968, unanimously modified on the law and the facts, so as to strike the last decretal paragraph and otherwise affirmed, without costs or disbursements. This belated attempt, now eight years after the accident, to serve an amended complaint containing a radically new cause of action, cannot be accepted. Laches and prejudice have long since set in. In effect, this court has already said as much. See Salama v. Cohen (28 A D 2d 650) wherein we affirmed a previous rejection by a prior Special Term of plaintiff’s effort to serve a supplemental bill of particulars embodying the alleged fact of “driver negligence.” In view of the foregoing, order appeal from, entered May 23, 1968, is now academic and of no force. Concur — Capozzoli, J. P., Tilzer, MeGivern, Nunez and Steuer, JJ.